Citation Nr: 0504062	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a skin disability of the face.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for post traumatic stress disorder, 
and denied a disability rating in excess of 30 percent for a 
skin disability of the face.  The veteran responded by filing 
a December 2003 Notice of Disagreement regarding these 
determinations, and was sent a December 2003 Statement of the 
Case.  He then filed a February 2004 VA Form 9, perfecting 
his appeal of these issues.  In July 2004, the veteran 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  

The issue of an increased rating for a skin disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's post traumatic stress disorder results in a 
depressed mood, occasional anxiety, and some social 
isolation; however, it does not cause reduced reliability and 
productivity due to such symptoms as flattened affect; 
abnormal speech; panic attacks more than weekly; difficulty 
understanding complex commands; or impairment of memory, 
judgment, or abstract thinking.  


CONCLUSION OF LAW

The criteria for the award of an initial rating of 30 percent 
and no higher for the veteran's post traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2003 
Statement of the Case and November 2002 and December 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Birmingham, AL, and these records were obtained.  Private 
medical records have been obtained from the various private 
physicians and medical centers.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  In 
August 2004, the veteran submitted medical treatment records 
directly to the Board, without consideration by the RO; 
however, this evidence was accompanied by a waiver of agency 
of original jurisdiction consideration, and may be considered 
by the Board in the first instance.  See 38 C.F.R. § 20.1304 
(2004).  Finally, he has been afforded a recent VA medical 
examination in conjunction with his claim; for these reasons, 
his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in September 2003, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in December 
2003, in light of the additional development performed 
subsequent September 2003.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks a higher initial rating for his post 
traumatic stress disorder, currently rated as 10 percent 
disabling.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

On examination in April 2004, the veteran reported that 
during military service, he was a corpsman, and assisted 
wounded and dying soldiers in both the Korean and Vietnam 
Wars.  He continues to think about those soldiers he 
encountered and treated.  His reported symptoms included 
social isolation and episodic depression.  He denied any 
prior psychiatric treatment.  He was currently employed, and 
had been married for 49 years.  On objective examination, the 
veteran was alert and fully oriented.  He made good eye 
contact, and interacted with the examiner in a calm, 
cooperative, and polite manner.  His speech and motor 
function were within normal limits.  He denied any suicidal 
or homicidal ideations, and reported no audio or visual 
hallucinations.  He was logical and goal-directed, and his 
thought processes were without disassociations or flights of 
ideas.  Insight and judgment were also good.  Chronic post 
traumatic stress disorder was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 75 was assigned.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 71-80 is indicative of transient and expected 
symptoms (e.g., difficulty concentrating after family 
argument) and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
failing behind in school work).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

Progress notes from the veteran's VA psychiatric treatment 
have also been obtained.  A July 2004 clinical notation 
described the veteran as casually dressed, with good 
grooming.  He was calm and cooperative with the examination.  
He was also alert and fully-oriented.  His eye contact was 
good, and his psychomotor activity was normal.  He was 
negative for delusions, hallucinations, or suicidal or 
homicidal thoughts or plans.  His thought processes were 
coherent, logical, and goal-directed.  His concentration and 
recall were within normal limits.  He reported feeling 
depressed at times, with difficulty sleeping.  Hypervigilance 
was also reported.  A GAF score of 62 was assigned.  A GAF 
score of 61-70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

After reviewing the entire record, the Board finds a 30 
percent initial rating is warranted for the veteran's post 
traumatic stress disorder.  While the veteran does not 
display all the criteria for the award of a 30 percent 
rating, his symptoms more nearly approximate those criteria.  
He has reported such symptoms as an occasionally depressed 
mood, mild anxiety, and difficulty sleeping.  He has also 
claimed some degree of social isolation, and episodes he 
believes are panic attacks.  In light of 38 C.F.R. §§ 4.3 and 
4.7, a 30 percent initial rating is warranted for the 
veteran's post traumatic stress disorder.  

However, a 50 percent initial rating is not warranted for the 
veteran's post traumatic stress disorder, as the veteran 
fails to meet the criteria for such a rating.  His affect has 
not been described as flattened; although he has reported a 
depressed mood on occasion.  He has also not exhibited 
circumstantial, circumlocutory, or stereotyped speech.  At 
all times of record, he has been able to converse in a 
logical, coherent manner.  The veteran has also not reported 
panic attacks on a weekly basis.  Regarding memory impairment 
and difficulty in performing complex tasks, the veteran's 
memory has been described as within normal limits, and his 
thought processes were coherent and logical on examination.  
His judgment is not impaired, based on the medical record, 
and he has no history of legal problems.  He is currently 
married, and has several grown children.  At all times of 
record, the veteran has been fully alert and oriented, with 
the ability to dress and groom himself, maintain his own 
household, and handle his financial affairs.  All VA 
examiners of record have found him competent to manage his 
own household.  Additionally, while he has reported some 
social isolation, he continues to live with his wife of 
several years, and maintains relationships with several 
family members.  The veteran's GAF scores have varied from a 
high of 75 to a recent low of 62, indicative of only mild 
symptoms.  Overall, the preponderance of the evidence is 
against an initial disability rating in excess of 30 percent 
for the veteran's service-connected post traumatic stress 
disorder.  Inasmuch as the veteran's 30 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for post traumatic 
stress disorder, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran continues to be employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the evidence supports a 30 percent initial 
rating and no higher for the veteran's post traumatic stress 
disorder.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 30 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A 30 percent initial rating is warranted for the veteran's 
post traumatic stress disorder.  


REMAND

The veteran seeks an increased rating for his skin disability 
of the face.  He was last examined for this disability in 
April 2003; however, no color photographs of his skin 
disability were provided, and the examiner did not otherwise 
provide adequate descriptions of the veteran's facial status.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination. Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The VA has an obligation to obtain 
such an examination when it becomes necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The Board 
also notes that when the veteran was originally granted 
service connection for a skin disability in October 1970, his 
basal cell carcinoma was noted to have begun during service.  
Hence, basal cell carcinoma of the face should be considered 
as part of the veteran's service-connected skin disability.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
a VA skin examination in order to 
determine the degree of impairment 
resulting from his skin disability.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should also 
be provided with the revised criteria 
for the evaluation of skin disabilities.  
The examination should include any tests 
considered necessary by the examiner.  
Color photographs of the veteran's skin 
disability should also be taken, and 
associated with the examination report.  
When examining the veteran's facial 
scarring, the examiner should 
specifically note the size of any 
scarring present, whether it is 
adherent, and whether there is any 
visible or palpable loss of the 
underlying tissue.  Any other resulting 
impairment should also be noted.  The 
medical basis for all opinions expressed 
should be given.

2.	Thereafter, the RO should again 
consider the veteran's pending rating 
claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


